Citation Nr: 1731849	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for left hip fracture residuals.

2. Entitlement to an increased rating in excess of 20 percent for degenerative disc disease and osteoarthritis of lumbar spine with intervertebral disc syndrome (IVDS).

3. Entitlement to a separate evaluation for left hip replacement surgery.


REPRESENTATION

Appellant represented by:	Frederick S. Spencer, Attorney


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962, with Army Reserve service from April 1975 to June 1978. 

The matters come before the Board of Veterans' Appeal (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

Although the issue of entitlement to a separate evaluation for left hip replacement surgery has not yet been formally certified to the Board, nor has it been previously decided by the RO, the issue has been raised through the record and is inextricably intertwined with the issue pertaining to the evaluation of the Veteran's left hip fracture.  The Board finds that it is appropriate to take jurisdiction over the intertwined issue as part of the matters currently before the Board.  See 38 C.F.R. § 19.35 (indicating that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).

The Board notes that the Veteran requested a video conference hearing in his January 2015 VA Form 9.  In August 2016, he canceled his hearing request.  Therefore, the Board deems the hearing request withdrawn and will proceed.   

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The issues of entitlement to an increased rating for a left hip fracture and entitlement to an increased rating for degenerative disc disease and osteoarthritis of lumbar spine with intervertebral disc syndrome (IVDS) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Jurisdiction (AOJ).


FINDING OF FACT

The Veteran underwent left hip replacement surgery on November 17, 2014.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent evaluation from November 17, 2014, through November 17, 2015 for implantation of left hip prosthesis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5054 (2016).

2. The criteria for an evaluation of 30 percent for residuals of hip replacement have been met from November 18, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5054.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.




Analysis 

The Veteran's left hip fracture is currently evaluated at 20 percent disabling due to malunion of the femur with moderate hip disability.  The Veteran underwent left hip replacement surgery on November 17, 2014.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054, an evaluation of 100 percent is assigned for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  Thereafter, a minimum 30 percent evaluation is assigned.  Higher evaluations of 50, 70, or 90 percent may be assigned depending on the severity of the residuals of hip replacement surgery.  

While a VA examination is warranted to determine the current severity of the Veteran's residuals of left hip replacement surgery, DC 5054 provides that he is entitled to an evaluation of 100 percent for one year following hip replacement surgery, and at least the minimum evaluation of 30 percent thereafter.  

Thus, the Veteran is entitled to evaluations of 100 percent from November 17, 2014 to November 17, 2015, and 30 percent from November 18, 2015 due to the left hip replacement surgery.  

This finding does not preclude a subsequent finding, following remand, that the Veteran is entitled to a higher evaluation under DC 5054 from November 18, 2015, if sufficient evidence demonstrates such a finding is warranted.  The Board's decision merely reflects that the current evidence of record supports a finding of at least 30 percent beginning November 18, 2015.    

The Board's finding also does not preclude a subsequent finding that the Veteran is entitled to a higher initial evaluation for left hip fracture prior to his left hip replacement surgery, if additional evidence following remand demonstrates such a finding is warranted.  This is addressed in greater detail below.


ORDER

A separate 100 percent evaluation is granted from November 17, 2014, through November 17, 2015, for implantation of left hip prosthesis.

A 30 percent evaluation is granted for residuals of left total hip replacement from November 18, 2015.


REMAND

Although the Board regrets further delay, further development is required prior to adjudication of the Veteran's claims.

The Veteran contends that his lumbar spine disability is currently manifested by symptoms to warrant a higher rating disability of 100 percent.  

The Veteran received a VA examination in August 2011 prior to the rating decision on appeal.  Since that time, there are no updated medical records referencing the Veteran's spine disability.  Therefore, the Board finds there is insufficient medical evidence on file for the Board to make a decision, as the Veteran has asserted that his disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition.  Under these circumstances, a more current VA examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the claim for entitlement to an increased rating for left hip fracture residuals, the Veteran contends that his condition has worsened since his last examination and has resulted in left hip replacement surgery in November 2014.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

An examination is also required to determine the current severity of the Veteran's residuals of left hip replacement surgery.  The claims file only contains treatment records prior to September 2011 and the Veteran's private medical records from August 2014 to December 2014 pertaining to his left hip replacement surgery.  On remand, the Veteran should be afforded an opportunity to submit any additional private treatment records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's left hip fracture, left hip replacement, and lumbar spine disability.

2.  Attempt to obtain the names and addresses of any medical care providers who treated the Veteran for his left hip fracture and lumbar spine disability since service, specifically any visited after the August 2011 VA examination and after the November 2014 left hip replacement.  After securing the necessary releases, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination(s) to determine the nature and extent of the Veteran's current left hip disability and the Veteran's current lumbar spine disability, to include his IVDS and degenerative disc disease.  The record and a copy of this Remand must be made available to the examiner.  

(a) The examiner must fully describe the current status of residuals of left hip replacement surgery, specifically commenting on such symptoms as painful and/or reduced motion, weakness, and use of crutches, if applicable. 

The examiner should also discuss the functional impact of the Veteran's residuals of left hip replacement surgery, specifically commenting on its effects on daily life activities.

To the extent possible, the examiner should ascertain the severity of the Veteran's left hip fracture just prior to his left hip replacement surgery in November 2014.  The examiner should address whether evidence exists indicating the Veteran had additional limitation of motion, ankylosis, flail hip, femur impairment, or any other additional impairment, prior to his left hip replacement surgery, as compared to the findings documented in the August 2011 VA examination. 

(b) The examiner should ascertain the severity of the Veteran's lumbar spine disability since the August 2011 examination.  The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner(s) must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  

(c) If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general, or there is evidence that, if obtained, would permit the opinion to be provided.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


